Citation Nr: 1523685	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-44 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 30 for irritable bowel syndrome (IBS).

2.  Entitlement to a rating higher than 10 percent for chondromalacia patella of the right knee.

3.  Entitlement to a rating higher than 30 percent for headaches and history of right thoracic outlet syndrome.

4.  Entitlement to service connection for residuals of gallbladder removal.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for cervical spine radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2011 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  (The Veteran had been scheduled for a videoconference hearing before a Veterans Law Judge on March 18, 2015, but she withdrew that request in writing prior to the scheduled hearing.) 


FINDING OF FACT

By a March 2015 letter, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to each issue on appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by her authorized representative.  See 38 C.F.R. § 20.204(c).

In a March 2015 statement, the Veteran, through her representative, expressed her desire to withdraw her pending claims on the issues of increased ratings for IBS, right knee disability, and headaches and service connection for residuals of gallbladder removal, GERD, and cervical spine radiculopathy.  Hence, the appellant has withdrawn her appeal with regard to all six of these issues and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


